[img1.jpg]


 

 

TERM LOAN AGREEMENT

by and between

Knollwood Estates Operating Company, LLC,

a Michigan limited liability company

Sun River Ridge Limited Partnership,

a Michigan limited partnership

Sun Countryside Gwinnett, LLC,

a Michigan limited liability company

as Borrowers

and

Bank of America, N.A.,

a national banking association,

as Lender,

with respect to

Knollwood Estates, Allendale, Michigan

River Ridge, Austin, Texas

Countryside Village of Gwinnett, Buford, Georgia

 

--------------------------------------------------------------------------------

Table of Contents

 

Article I

General Information.

1

Section 1.1

Conditions to Closing.

1

Section 1.2

Schedules.

1

Section 1.3

Defined Terms.

1

Article II

Terms of the Loan.

1

Section 2.1

The Loan.

1

Section 2.2

Advance.

1

Section 2.3

Liability of Lender.

2

Article III

Representations and Warranties.

2

Section 3.1

Organization, Power and Authority of Borrower; Loan Documents.

2

Section 3.2

Other Documents; Laws.

2

Section 3.3

Taxes.

2

Section 3.4

Legal Actions.

2

Section 3.5

Nature of Loan.

2

Section 3.6

Trade Names.

3

Section 3.7

Financial Statements.

3

Section 3.8

No Material Adverse Change.

3

Section 3.9

ERISA and Prohibited Transactions.

3

Section 3.10

Compliance with Laws and Zoning and Other Requirements; Encroachments.

3

Section 3.11

Utilities; Roads; Access.

3

Section 3.12

Other Liens.

3

Section 3.13

No Defaults.

4

Article IV

Affirmative Covenants and Agreements.

4

Section 4.1

Compliance with Laws; Use of Proceeds.

4

Section 4.2

Inspections; Cooperation.

4

Section 4.3

Payment and Performance of Contractual Obligations.

4

Section 4.4

Insurance.

5

Section 4.5

Adjustment of Condemnation and Insurance Claims.

6

Section 4.6

Utilization of Net Proceeds.

6

Section 4.7

Management.

7

Section 4.8

Books and Records; Financial Statements; Tax Returns.

7

Section 4.9

Estoppel Certificates.

7

Section 4.10

Taxes; Tax Receipts.

7

Section 4.11

Lender’s Rights to Pay and Perform.

8

Section 4.12

Reimbursement; Interest.

8

Section 4.13

Notification by Borrower.

8

Section 4.14

Indemnification by Borrower.

8

Section 4.15

Fees and Expenses.

8

Section 4.16

Appraisals.

9

 

 

 

 

i

 



--------------------------------------------------------------------------------

 

Section 4.17

Leasing and Tenant Matters.

9

Section 4.18

Preservation of Rights.

9

Section 4.19

Income from Property.

9

Section 4.20

Representations and Warranties.

9

Section 4.21

Debt Service Coverage Ratio.

9

Section 4.22

Adjusted EBITDA to Fixed Charges Ratio.

9

Section 4.23

Total Leverage Ratio.

9

Section 4.24

Swap Contracts.

9

Article V

Negative Covenants.

9

Section 5.1

Conditional Sales.

10

Section 5.2

Insurance Policies and Bonds.

10

Section 5.3

Additional Debt.

10

Article VI

Events of Default.

10

Section 6.1

Payment Default.

10

Section 6.2

Default Under Other Loan Documents.

10

Section 6.3

Accuracy of Information; Representations and Warranties.

10

Section 6.4

Deposits.

10

Section 6.5

Insurance Obligations.

11

Section 6.6

Other Obligations.

11

Section 6.7

Construction Lien.

11

Section 6.8

Bankruptcy.

11

Section 6.9

Appointment of Receiver, Trustee, Liquidator.

11

Section 6.10

Inability to Pay Debts.

11

Section 6.11

Judgment.

11

Section 6.12

Dissolution; Change in Business Status.

11

Section 6.13

Default Under Other Indebtedness.

12

Section 6.14

Change in Controlling Interest.

12

Article VII

Remedies on Default.

12

Section 7.1

Remedies on Default.

12

Section 7.2

No Release or Waiver; Remedies Cumulative and Concurrent.

12

Article VIII

Miscellaneous.

13

Section 8.1

Further Assurances; Authorization to File Documents.

13

Section 8.2

No Warranty by Lender.

13

Section 8.3

Standard of Conduct of Lender.

13

Section 8.4

No Partnership.

13

Section 8.5

Severability.

13

Section 8.6

Notices.

14

Section 8.7

Permitted Successors and Assigns; Disclosure of Information.

16

Section 8.8

Modification; Waiver.

16

Section 8.9

Third Parties; Benefit.

16

Section 8.10

Rules of Construction.

17

Section 8.11

Counterparts.

17

 

 

 

 

ii

 



--------------------------------------------------------------------------------

 

Section 8.12

Governing Law.

17

Section 8.13

Time of Essence.

17

Section 8.14

Electronic Transmission of Data.

17

Section 8.15

Dispute Resolution.

17

Section 8.16

Forum.

19

Section 8.17

WAIVER OF JURY TRIAL.

19

Section 8.18

USA Patriot Act Notice.

19

Section 8.19

Entire Agreement.

20

 

 

 

 

iii

 



--------------------------------------------------------------------------------



 

Schedules to Term Loan Agreement

 

Schedule 1

Definitions

 

Schedule 2

Leasing and Tenant Matters

 

Schedule 3

Swap Contracts

 

 

 

 

 

iv

 



--------------------------------------------------------------------------------

Term Loan Agreement

This Term Loan Agreement (this “Agreement”) is made as of the 29th day of June,
2009, by and between Knollwood Estates Operating Company LLC, a Michigan limited
liability company; Sun River Ridge Limited Partnership, a Michigan limited
partnership; and Sun Countryside Gwinnett LLC, a Michigan limited liability
company (collectively, the “Borrower”), and Bank of America, N.A., a national
banking association (“Lender”).

Recitals

Borrower has applied to Lender for a loan for the purpose of refinancing
existing indebtedness with respect to the real property that will serve as
security for the loan. Lender has agreed to make the loan on the terms and
conditions set forth in this Agreement and in the other documents evidencing and
securing the loan.

Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth, the parties covenant
and agree as follows:

Agreements

Article I

General Information.

 

Section 1.1

Conditions to Closing.

The conditions precedent to closing the Loan and recording the Collateral
Instruments are set forth in the Closing Checklist and have been satisfied.

 

Section 1.2

Schedules.

The Schedules attached to this Agreement are incorporated herein and made a part
hereof.

 

Section 1.3

Defined Terms.

Capitalized terms in this Agreement shall have the meanings ascribed to such
terms in the Preamble hereto and in Schedule 1.

Article II

Terms of the Loan.

 

Section 2.1

The Loan.

Borrower agrees to borrow the Loan from Lender, and Lender agrees to lend the
Loan to Borrower, subject to the terms and conditions herein set forth, in an
amount not to exceed the Loan Amount. Interest shall accrue and be payable in
arrears only on sums advanced hereunder for the period of time outstanding. The
Loan is not a revolving loan; amounts repaid may not be re-borrowed.

 

Section 2.2

Advance.

At closing, Lender shall advance Loan proceeds in the amounts, and to the
parties, specified in the closing statement agreed upon between Borrower and
Lender.

 

 

PAGE 1

 



--------------------------------------------------------------------------------

 

Section 2.3

Liability of Lender.

Lender shall in no event be responsible or liable to any Person other than
Borrower for the disbursement of or failure to disburse the Loan proceeds or any
part thereof and no Person other than Borrower shall have any right or claim
against Lender under this Agreement or the other Loan Documents.

Article III

Representations and Warranties.

Each Borrower, for itself only, makes the following representations and
warranties to Lender as of the date hereof:

 

Section 3.1

Organization, Power and Authority of Borrower; Loan Documents.

Each Borrower (a) is either a limited partnership or limited liability
companyduly organized, existing and in good standing under the laws of the state
in which it is organized and is duly qualified to do business and is in good
standing in the state in which the Land is located (if different from the state
of its formation) and in any other state where the nature of Borrower’s business
or property requires it to be qualified to do business, and (b) has the power,
authority and legal right to own its property and carry on the business now
being conducted by it and to engage in the transactions contemplated by the Loan
Documents. The Loan Documents to which Borrower is a party have been duly
executed and delivered by Borrower, and the execution and delivery of, and the
carrying out of the transactions contemplated by, such Loan Documents, and the
performance and observance of the terms and conditions thereof, have been duly
authorized by all necessary organizational action by and on behalf of Borrower.
The Loan Documents to which Borrower is a party constitute the valid and legally
binding obligations of Borrower and are fully enforceable against Borrower in
accordance with their respective terms, except to the extent that such
enforceability may be limited by laws generally affecting the enforcement of
creditors’ rights.

 

Section 3.2

Other Documents; Laws.

The execution and performance of the Loan Documents to which Borrower is a party
and the consummation of the transactions contemplated thereby, to the Borrower’s
knowledge, will not conflict with, result in any breach of, or constitute a
default under, the organizational documents of Borrower, or, to the Borrower’s
knowledge, any contract, agreement, document or other instrument to which
Borrower is a party or by which Borrower or any of its properties may be bound
or affected, and such actions do not and will not violate or contravene any Law
to which Borrower is subject.

 

Section 3.3

Taxes.

Borrower has filed all federal, state, county and municipal Tax returns required
to have been filed by Borrower and has paid all Taxes which have become due
pursuant to such returns or pursuant to any Tax assessments received by
Borrower.

 

Section 3.4

Legal Actions.

There are no Claims or investigations by or before any court or Governmental
Authority, pending, or to the best of Borrower’s knowledge, threatened in
writing against or affecting Borrower, Borrower’s business or the Property which
would result in a material adverse effect to the Borrower. Borrower is not in
default with respect to any order, writ, injunction, decree or demand of any
court or any Governmental Authority affecting Borrower or the Property.

 

Section 3.5

Nature of Loan.

Borrower is a business or commercial organization. The Loan is being obtained
solely for business or investment purposes, and will not be used for personal,
family, household or agricultural purposes.

 

 

PAGE 2

 



--------------------------------------------------------------------------------

 

Section 3.6

Trade Names.

Borrower conducts its business solely under the name set forth in the Preamble
to this Agreement and makes use of no trade names in connection therewith,
unless such trade names have been previously disclosed to Lender in writing,
including the names Knollwood, River Ridge and Countryside Gwinnett.

 

Section 3.7

Financial Statements.

The financial statements heretofore delivered by Borrower and each Guarantor to
Lender are true and correct in all material respects, have been prepared in
accordance with sound accounting principles consistently applied, and fairly
present the respective financial conditions of the subjects thereof as of the
respective dates thereof.

 

Section 3.8

No Material Adverse Change.

No material adverse change has occurred in the financial conditions reflected in
the financial statements of Borrower or the Guarantor since the respective dates
of such statements previously provided, and no material additional liabilities
have been incurred by Borrower since the dates of such statements other than the
borrowings contemplated herein or as approved in writing by Lender.

 

Section 3.9

ERISA and Prohibited Transactions.

As of the date hereof and throughout the term of the Loan: (a) Borrower is not
and will not be (i) an “employee benefit plan,” as defined in Section 3(3) of
ERISA, (ii) a “governmental plan” within the meaning of Section 3(32) of ERISA,
or (iii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the
assets of Borrower do not and will not constitute “plan assets” within the
meaning of the United States Department of Labor Regulations set forth in
Section 2510.3-101 of Title 29 of the Code of Federal Regulations;
(c) transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (d) Borrower will not engage in any
transaction that would cause any Obligation or any action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Collateral
Instruments or any of the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA
or Section 4975 of the Code. Borrower agrees to deliver to Lender such
certifications or other evidence of compliance with the provisions of this
Section as Lender may from time to time request.

 

Section 3.10

Compliance with Laws and Zoning and Other Requirements; Encroachments.

To Borrower’s knowledge, Borrower is in compliance with the requirements of all
applicable Laws. To Borrower’s knowledge, the use of the Property complies with
applicable zoning ordinances, regulations and restrictive covenants affecting
the Land. All use and other requirements of any Governmental Authority having
jurisdiction over the Property have been satisfied. Borrower has not received
written notice that any violation of any Law exists with respect to the
Property. To Borrower’s knowledge, the Property is in compliance with all
applicable use or other restrictions and the provisions of all applicable
agreements, declarations and covenants and all applicable zoning and subdivision
ordinances and regulations.

 

Section 3.11

Utilities; Roads; Access.

All utility services necessary for the operation of the Property for its
intended purposes have been fully installed, including telephone service, cable
television, water supply, storm and sanitary sewer facilities, natural gas and
electric facilities. All roads and other accesses necessary to serve the Land
have been completed, are serviceable in all weather, and where required by the
appropriate Governmental Authority, have been dedicated to and formally accepted
by such Governmental Authority.

 

Section 3.12

Other Liens.

Except for contracts for labor, materials and services furnished or to be
furnished in connection with any construction at the Property or in the ordinary
course of Borrower’s business, Borrower has made no contract or arrangement of
any kind the performance of which by the other party thereto would give rise to
a lien on the Property.

 

 

PAGE 3

 



--------------------------------------------------------------------------------

 

Section 3.13

No Defaults.

There is no Default or Event of Default under any of the Loan Documents, and
there is no default or event of default by Borrower under any material contract,
agreement or other document related to the operation of the Property.

Article IV

Affirmative Covenants and Agreements.

 

Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:

 

 

Section 4.1

Compliance with Laws; Use of Proceeds.

Borrower shall comply with all Laws and all orders, writs, injunctions, decrees
and demands of any court or any Governmental Authority affecting Borrower or the
Property. Borrower shall use all proceeds of the Loan for business purposes
which are not in contravention of any Law or any Loan Document.

 

Section 4.2

Inspections; Cooperation.

Borrower shall permit representatives of Lender to enter upon the Land, upon
reasonable advance notice as provided below in this Section 4.2, to inspect the
Property as well as all records and books of account maintained by or on behalf
of Borrower relating thereto and to discuss the affairs, finances and accounts
pertaining to the Loan and the Property with representatives of Borrower.
Borrower shall at all times reasonably cooperate and cause each and every one of
its contractors, subcontractors and material suppliers to cooperate with the
representatives of Lender in connection with or in aid of the performance of
Lender’s functions under this Agreement. Except in the event of an emergency,
Lender shall give Borrower at least forty-eight hours’ notice by telephone in
each instance before entering upon the Land and/or exercising any other rights
granted in this Section.

 

Section 4.3

Payment and Performance of Contractual Obligations.

Borrower shall perform in a timely manner all of its obligations under any and
all contracts and agreements related to any construction activities at the
Property or the maintenance or operation of the Property, and Borrower will pay
when due all bills for services or labor performed and materials supplied in
connection with such construction, maintenance and/or operation. Within thirty
(30) days after the filing of any construction or mechanic’s lien or other lien
or encumbrance against the Property, Borrower will promptly discharge the same
by payment or filing a bond or otherwise as permitted by Law. So long as
Lender’s security has been protected by the filing of a bond or otherwise in a
manner satisfactory to Lender in its reasonable discretion, Borrower shall have
the right to contest in good faith any claim, lien or encumbrance, provided that
Borrower does so diligently and without prejudice to Lender.

 

 

PAGE 4

 



--------------------------------------------------------------------------------

Section 4.4                             Insurance.

Borrower shall maintain the following insurance at its sole cost and expense:

(a)         Insurance against Casualty to the Property under a policy or
policies covering such risks as are presently included in “special form” (also
known as “all risk”) coverage, including such risks as are ordinarily insured
against by similar businesses, but in any event including fire, lightning,
windstorm, hail, explosion, riot, riot attending a strike, civil commotion,
damage from aircraft, smoke, vandalism, malicious mischief and acts of
terrorism. Such insurance shall name Lender as mortgagee and loss payee. Unless
otherwise agreed in writing by Lender, such insurance shall be for the full
insurable value of the Property on a replacement cost basis, with a deductible
amount, if any, satisfactory to Lender. No policy of insurance shall be written
such that the proceeds thereof will produce less than the minimum coverage
required by this Section by reason of co-insurance provisions or otherwise. The
term “full insurable value” means one hundred percent (100%) of the actual
replacement cost of the Property (excluding foundation and excavation costs and
costs of underground flues, pipes, drains and other uninsurable items).

 

(b)       Commercial (also known as comprehensive) general liability insurance
on an “occurrence” basis against claims for “personal injury” liability and
liability for death, bodily injury and damage to property, products and
completed operations, in limits satisfactory to Lender with respect to any one
occurrence and the aggregate of all occurrences during any given annual policy
period. Such insurance shall name Lender as an additional insured.

(c)         Workers’ compensation insurance for all employees of Borrower in
such amount as is required by Law and including employer’s liability insurance,
if required by Lender.

 

(d)       If at any time any portion of any structure on the Property securing
the Loan is insurable against Casualty by flood and is located in a Special
Flood Hazard Area under the Flood Disaster Protection Act of 1973, as amended, a
flood insurance policy in form and amount acceptable to Lender but in no amount
less than the amount sufficient to meet the requirements of applicable Law as
such requirements may from time to time be in effect.

(e)        Such other and further insurance as may be required from time to time
by Lender in order to comply with regular requirements and practices of Lender
in similar transactions including, if required by Lender, boiler and machinery
insurance, pollution liability insurance, wind insurance and earthquake
insurance, so long as any such insurance is generally available at commercially
reasonable premiums as determined by Lender from time to time.

Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
B++IX or better and are qualified or authorized by the Laws of the state where
the Property is located to assume the risks covered by such policy, (ii) with
respect to the insurance described under the preceding Subsections (a) and (d),
shall have attached thereto standard non-contributing, non-reporting mortgagee
clauses in favor of and entitling Lender without contribution to collect any and
all proceeds payable under such insurance, either as sole payee or as joint
payee with Borrower, (iii) shall provide that such policy shall not be canceled
or modified for nonpayment of premiums without at least ten (10) days prior
written notice to Lender, or for any other reason without at least thirty (30)
days prior written notice to Lender, and (iv) shall provide that any loss
otherwise payable thereunder shall be payable notwithstanding any act or
negligence of Borrower which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment. Borrower shall promptly
pay all premiums when due on such insurance and, not less than ten (10) days
prior to the expiration dates of each such policy, Borrower will deliver to
Lender acceptable evidence of insurance, such as a renewal policy or policies
marked “premium paid” or other evidence reasonably satisfactory to Lender
reflecting that all required insurance is current and in force. Borrower will
immediately give Notice to Lender of any cancellation of, or change in, any
insurance policy. Lender shall not, because of accepting, rejecting, approving
or obtaining insurance, incur any liability for (A) the existence, nonexistence,
form or legal sufficiency thereof, (B) the solvency of any insurer, or (C) the
payment of losses. Borrower may satisfy any insurance requirement hereunder by
providing one or more “blanket” insurance policies, subject to Lender’s approval
in each instance as to limits, coverages, forms, deductibles, inception and
expiration dates, and cancellation provisions.

 

 

PAGE 5

 



--------------------------------------------------------------------------------

 

Section 4.5

Adjustment of Condemnation and Insurance Claims.

Borrower shall give prompt Notice to Lender of any Casualty or any Condemnation
or threatened Condemnation. Lender is authorized, at its sole and absolute
option, in connection with any Claim in excess of $300,000, to commence, appear
in and prosecute, in its own or Borrower’s name, any action or proceeding
relating to any Condemnation or Casualty, and to make proof of loss for and to
settle or compromise any Claim in connection therewith. In such case, Lender
shall have the right to receive all Condemnation Awards and Insurance Proceeds,
and may deduct therefrom all of its Expenses. However, so long as no Event of
Default has occurred and Borrower is diligently pursuing its rights and remedies
with respect to a Claim, Lender will obtain Borrower’s written consent (which
consent shall not be unreasonably withheld or delayed) before making proof of
loss for or settling or compromising such Claim in excess of $300,000. Borrower
agrees to diligently assert its rights and remedies with respect to each Claim
and to promptly pursue the settlement and compromise of each Claim, subject to
Lender’s approval in connection with any Claim in excess of $300,000, which
approval shall not be unreasonably withheld or delayed. Borrower is authorized
to settle or compromise any Claim of $300,000 or less. If, prior to the receipt
by Lender of any Condemnation Award or Insurance Proceeds, the Property shall
have been sold pursuant to the provisions of the Collateral Instruments, Lender
shall have the right to receive such funds (a) to the extent of any deficiency
found to be due upon such sale with interest thereon (whether or not a
deficiency judgment on the Collateral Instruments shall have been sought or
recovered or denied), and (b) to the extent necessary to reimburse Lender for
its Expenses. If any Condemnation Awards or Insurance Proceeds are paid to
Borrower, Borrower shall receive the same in trust for Lender. Within ten (10)
days after Borrower’s receipt of any Condemnation Awards or Insurance Proceeds,
Borrower shall deliver such awards or proceeds to Lender in the form in which
they were received, together with any endorsements or documents that may be
necessary to effectively negotiate or transfer the same to Lender. Borrower
agrees to execute and deliver from time to time, upon the reasonable request of
Lender, such further instruments or documents as may be requested by Lender to
confirm the grant and assignment to Lender of any Condemnation Awards or
Insurance Proceeds.

 

Section 4.6

Utilization of Net Proceeds.

(a)        Net Proceeds must be utilized either for payment of the Obligations
or for the restoration of the Property. Net Proceeds may be utilized for the
restoration of the Property only if no Default shall exist and only if in the
reasonable judgment of Lender (i) there has been no material adverse change in
the financial viability of the Property which would impair the ability of the
Borrower to repay the Loan, (ii) the Net Proceeds, together with other funds
deposited with Lender for that purpose, are sufficient to pay the cost of the
restoration pursuant to a budget and plans and specifications approved by Lender
(which approval shall not be unreasonably withheld or delayed), and (iii) the
restoration can be completed prior to the final maturity of the Loan and prior
to the date required by any permanent loan commitment or any purchase and sale
agreement or by any Lease. Otherwise, Net Proceeds shall be utilized for payment
of the Obligations.

(b)       If Net Proceeds are to be utilized for the restoration of the
Property, the Net Proceeds, together with any other funds deposited with Lender
for that purpose, must be deposited in a Borrower’s Deposit Account, which shall
be an interest-bearing account, with all accrued interest to become part of
Borrower’s deposit. Borrower agrees that it shall include all interest and
earnings on any such deposit as its income (and, if Borrower is a partnership or
other pass-through entity, the income of its partners, members or beneficiaries,
as the case may be), and shall be the owner of all funds on deposit in the
Borrower’s Deposit Account for federal and applicable state and local tax
purposes. Lender shall have the exclusive right to manage and control all funds
in the Borrower’s Deposit Account, but Lender shall have no fiduciary duty with
respect to such funds and shall have no liability to the Borrower or any other
party with respect thereto unless arising from the gross negligence or willful
misconduct of Lender. Lender will advance the deposited funds from time to time
to Borrower or a contractor designated by Borrower for the payment of costs of
restoration of the Property upon presentation of customary evidence reasonably
acceptable to Lender that the portion of the restoration for which payment is to
be made has been completed satisfactorily and lien-free. Any account fees and
charges may be deducted from the balance, if any, in the Borrower’s Deposit
Account. Borrower grants to Lender a security interest in the Borrower’s Deposit
Account and all funds hereafter deposited to such deposit account, and any
proceeds thereof, as security for the Obligations. Such security interest shall
be governed by the Uniform Commercial Code of the State, and Lender shall have
available to it all of the rights and remedies available to a secured party
thereunder. The Borrower’s Deposit Account may be established and held in such
name or names as Lender shall deem appropriate, including in the name of Lender.
Borrower hereby constitutes and appoints Lender and any officer or agent of
Lender its true and lawful attorneys-in-fact with full power of

 

 

PAGE 6

 



--------------------------------------------------------------------------------

substitution, which respect to any Claim which the Lender is authorized to make
proof of loss for and to settle or comprise under Section 4.5, to open the
Borrower’s Deposit Account and to do any and every act that Borrower might do on
its own behalf to fulfill the terms of this Section 4.6. To the extent permitted
by Law, Borrower hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. It is understood and agreed that this power
of attorney, which shall be deemed to be a power coupled with an interest,
cannot be revoked.

 

Section 4.7

Management.

Borrower at all times shall provide for the competent and responsible management
and operation of the Property. At all times, Borrower shall cause the Property
to be managed by an Approved Manager. All management contracts affecting the
Property shall be terminable upon thirty (30) days’ written notice without
penalty or charge (except for unpaid accrued management fees). All management
contracts must be approved in writing by Lender prior to the execution of the
same (which approval shall not be unreasonably withheld or delayed).

 

Section 4.8

Books and Records; Financial Statements; Tax Returns.

Borrower will keep and maintain full and accurate books and records administered
in accordance with sound accounting principles, consistently applied, showing in
detail the earnings and expenses of the Property and the operation thereof.
Borrower will keep and maintain its books and records, including recorded data
of any kind and regardless of the medium of recording, at the address of
Borrower set forth in Section 8.6. Upon reasonable advance notice, Borrower
shall permit Lender, or any Person authorized by Lender, to inspect and examine
such books and records (regardless of where maintained) and all supporting
vouchers and data and to make copies and extracts therefrom at all reasonable
times and as often as may be requested by Lender. Borrower will furnish or cause
to be furnished to Lender annual financial statements, including balance sheets
and income statements, for Borrower, each Guarantor and the Property, within
ninety (90) days after each fiscal year end for the respective reporting party.
Borrower will also furnish or cause to be furnished to Lender quarterly
consolidated, unaudited, financial statements, including consolidated balance
sheets and income statements, for Borrower, each Guarantor and the Property,
within fifty (50) days after each fiscal quarter end (except the last) for the
respective reporting party. In addition, Borrower will furnish or cause to be
furnished to Lender, with reasonable promptness, such other interim financial
statements of Borrower, each Guarantor and the Property, together with such
additional information, reports or statements in connection therewith, as Lender
may from time to time reasonably request. All financial statements must be in
form and detail acceptable to Lender and must be certified as to accuracy by
Borrower or the respective Guarantor, as the case may be. Borrower shall
provide, upon Lender’s request, convenient facilities for the audit and
verification of any such statement. All certifications and signatures on behalf
of corporations, partnerships, limited liability companies and other entities
shall be by an authorized representative of the reporting party.

 

Section 4.9

Estoppel Certificates.

Within fourteen (14) days after any request by Lender or a proposed assignee or
purchaser of the Loan or any interest therein, Borrower shall certify in writing
to Lender, or to such proposed assignee or purchaser, the then unpaid balance of
the Loan and whether, to Borrower’s knowledge, Borrower claims any right of
defense or setoff to the payment or performance of any of the Obligations, and
if Borrower claims any such right of defense or setoff, Borrower shall give a
detailed written description of such claimed right.

 

Section 4.10

Taxes; Tax Receipts.

Borrower shall pay and discharge all Taxes prior to the date on which penalties
are attached thereto unless and to the extent only that such Taxes are contested
in accordance with the terms of the Collateral Instruments. If Borrower fails,
following demand, to provide Lender the tax receipts required under the
Collateral Instruments, without limiting any other remedies available to Lender,
Lender may, at Borrower’s sole expense, obtain and enter into a tax services
contract with respect to the Property with a tax reporting agency satisfactory
to Lender.

 

 

PAGE 7

 



--------------------------------------------------------------------------------

 

Section 4.11

Lender’s Rights to Pay and Perform.

If, after any required notice, Borrower fails to promptly pay or perform any of
the Obligations within any applicable grace or cure periods, Lender, without
further Notice to or demand upon Borrower, and without waiving or releasing any
Obligation or Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Borrower. Lender may enter upon the Property for that purpose and
take all action thereon as Lender considers reasonably necessary or appropriate.

 

Section 4.12

Reimbursement; Interest.

Subject to applicable notice and cure periods, if Lender shall incur any
Expenses or pay any Claims by reason of the Loan or the rights and remedies
provided under the Loan Documents (regardless of whether or not any of the Loan
Documents expressly provide for an indemnification by Borrower against such
Claims), Lender’s payment of such Expenses and Claims shall constitute advances
to Borrower which shall be paid by Borrower to Lender on demand, together with
interest thereon from the date incurred until paid in full at the rate of
interest then applicable to the Loan under the terms of the Note. Each advance
shall be secured by the Collateral Instruments and the other Loan Documents as
fully as if made to Borrower, regardless of the disposition thereof by the party
or parties to whom such advance is made. Notwithstanding the foregoing, however,
in any action or proceeding to foreclose the Collateral Instruments or to
recover or collect the Obligations, the provisions of Law governing the recovery
of costs, disbursements and allowances shall prevail unaffected by this Section.

 

Section 4.13

Notification by Borrower.

Borrower will promptly give Notice to Lender of the occurrence of any Default or
Event of Default hereunder or under any of the other Loan Documents.

 

Section 4.14

Indemnification by Borrower.

Borrower agrees to indemnify Lender and to hold Lender harmless from and
against, and to defend Lender by counsel approved by Lender against, any and all
Claims directly or indirectly arising out of or resulting from any transaction,
act, omission, event or circumstance in any way connected with the Property or
the Loan, including any Claim arising out of or resulting from (a) any
construction activity at the Property, including any defective workmanship or
materials; (b) any failure by Borrower to comply with the requirements of any
Laws or to comply with any agreement that applies or pertains to the Property,
including any agreement with a broker or “finder” in connection with the Loan or
other financing of the Property; (c) any failure by Borrower to observe and
perform any of the obligations imposed upon the landlord under the Leases; (d)
any other Default or Event of Default hereunder or under any of the other Loan
Documents; or (e) any assertion or allegation that Lender is liable for any act
or omission of Borrower or any other Person in connection with the ownership,
financing, leasing, operation or sale of the Property; provided, however, that
Borrower shall not be obligated to indemnify Lender with respect to any Claim
arising from the gross negligence or willful misconduct of Lender. The
agreements and indemnifications contained in this Section shall apply to Claims
arising both before and after the repayment of the Loan, as a result of any act,
omission, event or condition existing or occurring on or before the Transition
Date, and shall survive the repayment of the Loan, any foreclosure or deed,
assignment or conveyance in lieu thereof and any other action by Lender to
enforce the rights and remedies of Lender hereunder or under the other Loan
Documents.

 

Section 4.15

Fees and Expenses.

Borrower shall pay all reasonable fees, charges, costs and expenses required to
satisfy the conditions of the Loan Documents. Without limitation of the
foregoing, subject to applicable notice and cure periods, Borrower will pay,
when due, and if paid by Lender will reimburse Lender on demand for, all
reasonable fees and expenses of any construction consultant (if any), the title
insurer, environmental engineers, appraisers, surveyors and Lender’s counsel in
connection with the closing, administration, modification or any “workout” of
the Loan, or the enforcement of Lender’s rights and remedies under any of the
Loan Documents.

 

 

PAGE 8

 



--------------------------------------------------------------------------------

 

Section 4.16

Appraisals.

Lender may obtain from time to time an appraisal of all or any part of the
Property, prepared in accordance with written instructions from Lender, from a
third-party appraiser satisfactory to, and engaged directly by, Lender. The cost
of one such appraisal obtained by Lender in each calendar year and the cost of
each such appraisal obtained by Lender following the occurrence of an Event of
Default shall by borne by Borrower and shall be paid by Borrower on demand.

 

Section 4.17

Leasing and Tenant Matters.

Borrower shall comply with the terms and conditions of Schedule 2 in connection
with the leasing of space within the Property.

 

Section 4.18

Preservation of Rights.

Borrower shall obtain, preserve and maintain in good standing, as applicable,
all rights, privileges and franchises necessary or desirable for the operation
of the Property and the conduct of Borrower’s business thereon or therefrom.

 

Section 4.19

Income from Property.

Borrower shall first apply all income derived from the Property, including all
income from Leases, to pay costs and expenses associated with the ownership,
maintenance, operation and leasing of the Property, including all amounts then
required to be paid under the Loan Documents, before using or applying such
income for any other purpose. No such income shall be distributed or paid to any
member, partner, shareholder or, if Borrower is a trust, to any beneficiary or
trustee, unless and until all such costs and expenses which are then due shall
have been paid in full.

 

Section 4.20

Representations and Warranties.

Borrower shall take all reasonable actions and shall do all things reasonably
necessary or desirable to cause all of Borrower’s representations and warranties
in this Agreement to be true and correct at all times in all material respects.

 

Section 4.21

Debt Service Coverage Ratio.

Borrower shall maintain a Debt Service Coverage Ratio of at least 1.40 to 1.00.

 

Section 4.22

Adjusted EBITDA to Fixed Charges Ratio.

The Borrower shall cause the Guarantor to maintain a ratio of Adjusted EBITDA to
Fixed Charges for any Computation Period of not less than 1.45 to 1.00.

 

Section 4.23

Total Leverage Ratio.

The Borrower shall cause the Guarantor to maintain a Total Leverage Ratio as of
the last day of any Computation Period of not greater than 0.70 to 1.00.

 

Section 4.24

Swap Contracts.

In the event that Borrower shall elect to enter into a Swap Contract with Swap
Counterparty, Borrower shall comply with all of the terms and conditions of
Schedule 3 with respect to all Swap Contracts.

Article V

Negative Covenants.

 

Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:

 

 

PAGE 9

 



--------------------------------------------------------------------------------

 

 

Section 5.1

Conditional Sales.

Borrower shall not incorporate in the Property any property acquired under a
conditional sales contract or lease or as to which the vendor retains title or a
security interest, without the prior written consent of Lender, except Borrower
or Guarantor, or their respective Affiliates, may enter into contracts to sell
or lease homes within the Property.

 

Section 5.2

Insurance Policies and Bonds.

Borrower shall not do or permit to be done anything that would affect the
coverage or indemnities provided for pursuant to the provisions of any insurance
policy, performance bond, labor and material payment bond or any other bond
given in connection with any construction at the Property.

 

Section 5.3

Additional Debt.

Borrower shall not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (a) the Loan, and (b)
advances or trade debt or accrued expenses incurred in the ordinary course of
business of operating the Property. No other debt may be secured by the
Property, whether senior, subordinate or pari passu.

Article VI

Events of Default.

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Agreement:

 

Section 6.1

Payment Default.

Borrower fails to pay any Obligation under this Agreement within seven (7) days
after Notice from the Lender that such Obligation is past due.

 

 

Section 6.2

Default Under Other Loan Documents.

An Event of Default (as defined therein) occurs under the Note or the Collateral
Instruments or any other Loan Document, or Borrower or Guarantor fails to
promptly pay, perform, observe or comply with any term, obligation or agreement
contained in any of the Loan Documents (within any applicable grace or cure
period).

 

Section 6.3

Accuracy of Information; Representations and Warranties.

Any information contained in any financial statement, schedule, report or any
other document delivered by Borrower or Guarantor to Lender in connection with
the Loan proves not to be in all material respects true and accurate at the time
when made, or Borrower or Guarantor shall have failed to state any material fact
or any fact necessary to make such information not misleading, or any
representation or warranty contained in this Agreement or in any other Loan
Document or other document, certificate or opinion delivered to Lender in
connection with the Loan, proves to be incorrect or misleading in any material
respect either on the date when made or on the date when reaffirmed pursuant to
the terms of this Agreement.

 

Section 6.4

Deposits.

Borrower fails to deposit funds with Lender, in the amount requested by Lender,
pursuant to the provisions of Section 4.6, within ten (10) days from the
effective date of a Notice from Lender requesting such deposit, or Borrower
fails to deliver to Lender any Condemnation Awards or Insurance Proceeds within
ten (10) days after Borrower’s receipt thereof.

 

 

PAGE 10

 



--------------------------------------------------------------------------------

 

Section 6.5

Insurance Obligations.

Borrower fails to promptly perform or comply with any of the covenants contained
in the Loan Documents with respect to maintaining insurance, including the
covenants contained in Section 4.4.

 

Section 6.6

Other Obligations.

Borrower fails to promptly perform or comply with any of the Obligations set
forth in this Agreement (other than those expressly described in other Sections
of this Article VI), and such failure continues uncured for a period of thirty
(30) days after Notice from Lender to Borrower, unless (a) such failure, by its
nature, is not reasonably capable of being cured within such period, and (b)
within such period, Borrower commences to cure such failure and thereafter
diligently prosecutes the cure thereof, and (c) Borrower causes such failure to
be cured no later than ninety (90) days after the date of such Notice from
Lender.

 

Section 6.7

Construction Lien.

A lien for the performance of work or the supply of materials filed against the
Property remains unsatisfied or unbonded for a period of thirty (30) days after
the date of filing or service.

 

Section 6.8

Bankruptcy.

Borrower, any general partner of a Borrower or the Guarantor files a bankruptcy
petition or makes a general assignment for the benefit of creditors, or a
bankruptcy petition is filed against Borrower, any general partner of a Borrower
or the Guarantor and such involuntary bankruptcy petition continues undismissed
for a period of ninety (90) days after the filing thereof.

 

Section 6.9

Appointment of Receiver, Trustee, Liquidator.

Borrower, any general partner of a Borrower or the Guarantor applies for or
consents in writing to the appointment of a receiver, trustee or liquidator of
Borrower, any general partner of a Borrower, the Guarantor, the Property, or all
or substantially all of the other assets of Borrower, any general partner of a
Borrower or the Guarantor, or an order, judgment or decree is entered by any
court of competent jurisdiction on the application of a creditor appointing a
receiver, trustee or liquidator of Borrower, the Guarantor, the Property, or all
or substantially all of the other assets of Borrower or the Guarantor.

 

Section 6.10

Inability to Pay Debts.

Borrower or the Guarantor becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due.

 

 

Section 6.11

Judgment.

A final nonappealable judgment for the payment of money involving more than
$1,000,000 is entered against Borrower or the Guarantor, and Borrower or the
Guarantor fails to discharge the same, or fails to cause it to be discharged or
bonded off to Lender’s reasonable satisfaction, within sixty (60) days from the
date of the entry of such judgment.

 

Section 6.12

Dissolution; Change in Business Status.

Unless the written consent of Lender is previously obtained, all or
substantially all of the business assets of Borrower, any general partner of a
Borrower or the Guarantor are sold, Borrower or the Guarantor is dissolved, or
there occurs any merger or consolidation involving Borrower or the Guarantor,
unless the successor resulting from such merger or consolidation is controlled
by Sun Communities, Inc.

 

 

PAGE 11

 



--------------------------------------------------------------------------------

 

Section 6.13

Default Under Other Indebtedness.

Borrower or the Guarantor fails to pay any indebtedness (other than the Loan)
owed by Borrower or such Guarantor to Lender when and as due and payable
(whether by acceleration or otherwise) within any applicable grace or cure
period.

 

Section 6.14

Change in Controlling Interest.

Without the prior written consent of Lender (which consent may be conditioned,
among other matters, on the issuance of a satisfactory endorsement to the title
insurance policy insuring Lender’s interest under the Collateral Instruments),
the controlling interest in Borrower ceases to be owned by Sun Communities
Operating Limited Partnership, or any successor by merger or otherwise which is
controlled by Sun Communities, Inc..

Article VII

Remedies on Default.

 

Section 7.1

Remedies on Default.

Upon the happening of any Event of Default, Lender shall have the right, in
addition to any other rights or remedies available to Lender under the
Collateral Instruments or any of the other Loan Documents or under applicable
Law, to exercise any one or more of the following rights and remedies:

(a)         Lender may accelerate all of Borrower’s Obligations under the Loan
Documents whereupon such Obligations shall become immediately due and payable,
without notice of default, acceleration or intention to accelerate, presentment
or demand for payment, protest or notice of nonpayment or dishonor, or notices
or demands of any kind or character (all of which are hereby waived by
Borrower).

 

(b)       Lender may apply to any court of competent jurisdiction for, and
obtain appointment of, a receiver for the Property.

(c)        Lender may set off the amounts due Lender under the Loan Documents
against any and all accounts, credits, money, securities or other property of
Borrower now or hereafter on deposit with, held by or in the possession of
Lender to the credit or for the account of Borrower, without notice to or the
consent of Borrower.

 

Section 7.2

No Release or Waiver; Remedies Cumulative and Concurrent.

Borrower shall not be relieved of any Obligation by reason of the failure of
Lender to comply with any request of Borrower or of any other Person to take
action to foreclose on the Property under the Collateral Instruments or
otherwise to enforce any provision of the Loan Documents, or by reason of the
release, regardless of consideration, of all or any part of the Property. No
delay or omission of Lender to exercise any right, power or remedy accruing upon
the happening of an Event of Default shall impair any such right, power or
remedy or shall be construed to be a waiver of any such Event of Default or any
acquiescence therein. No delay or omission on the part of Lender to exercise any
option for acceleration of the maturity of the Obligations, or for foreclosure
of the Collateral Instruments following any Event of Default as aforesaid, or
any other option granted to Lender hereunder in any one or more instances, or
the acceptance by Lender of any partial payment on account of the Obligations
shall constitute a waiver of any such Event of Default and each such option
shall remain continuously in full force and effect. No remedy herein conferred
upon or reserved to Lender is intended to be exclusive of any other remedies
provided for in the Loan Documents, and each and every such remedy shall be
cumulative, and shall be in addition to every other remedy given hereunder, or
under the Loan Documents, or now or hereafter existing at Law or in equity or by
statute. Every right, power and remedy given by the Loan Documents to Lender
shall be concurrent and may be pursued separately, successively or together
against Borrower or the Property or any part thereof, and every right, power and
remedy given by the Loan Documents may be exercised from time to time as often
as may be deemed expedient by Lender.

 

 

PAGE 12

 



--------------------------------------------------------------------------------

Article VIII

Miscellaneous.

 

Section 8.1

Further Assurances; Authorization to File Documents.

At any time, and from time to time, upon the reasonable request by Lender,
Borrower will, at Borrower’s expense, (a) correct any defect, error or omission
which may be discovered in the form or content of any of the Loan Documents, and
(b) make, execute, deliver and record, or cause to be made, executed, delivered
and recorded, any and all further instruments, certificates and other documents
as may, in the reasonable opinion of Lender, be necessary or desirable in order
to complete, perfect or continue and preserve the lien of the Collateral
Instruments; provided, however, that such correction or further instruments,
certificates or other documents shall not increase the Obligations or reduce the
benefits to Borrower under the Loan or the Loan Documents. Upon any failure by
Borrower to do so, after any applicable notice and cure periods, Lender may
make, execute and record any and all such instruments, certificates and other
documents for and in the name of Borrower, all at the sole expense of Borrower,
and Borrower hereby appoints Lender the agent and attorney-in-fact of Borrower
to do so, this appointment being coupled with an interest and being irrevocable.
Without limitation of the foregoing, Borrower irrevocably authorizes Lender at
any time and from time to time to file any initial financing statements,
amendments thereto and continuation statements deemed reasonably necessary by
Lender to establish or maintain the validity, perfection and priority of the
security interests granted in the Collateral Instruments, and Borrower ratifies
any such filings made by Lender prior to the date hereof. In addition, at any
time, and from time to time, upon request by Lender, Borrower will, at
Borrower’s expense, provide any and all further instruments, certificates and
other documents as may, in the opinion of Lender, be necessary or desirable in
order to verify the Borrower’s identity and background in a manner reasonably
satisfactory to Lender.

 

Section 8.2

No Warranty by Lender.

By accepting or approving anything required to be observed, performed or
fulfilled by Borrower or to be given to Lender pursuant to this Agreement,
including any certificate, survey, receipt, appraisal or insurance policy,
Lender shall not be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof and any such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Lender, other
than Borrower having complied with its Obligations with respect to such item or
matter.

 

Section 8.3

Standard of Conduct of Lender.

Nothing contained in this Agreement or any other Loan Document shall limit the
right of Lender to exercise its business judgment or to act, in the context of
the granting or withholding of any advance or consent under this Agreement or
any other Loan Document, in a subjective manner, whether or not objectively
reasonable under the circumstances, so long as Lender’s exercise of its business
judgment or action is made or undertaken in good faith. Borrower and Lender
intend by the foregoing to set forth and affirm their entire understanding with
respect to the standard pursuant to which Lender’s duties and obligations are to
be judged and the parameters within which Lender’s discretion may be exercised
hereunder and under the other Loan Documents. As used herein, “good faith” means
honesty in fact in the conduct and transaction concerned.

 

Section 8.4

No Partnership.

Nothing contained in this Agreement shall be construed in a manner to create any
relationship between Borrower and Lender other than the relationship of borrower
and lender and Borrower and Lender shall not be considered partners or
co-venturers for any purpose on account of this Agreement.

 

Section 8.5

Severability.

In the event any one or more of the provisions of this Agreement or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of any of the Loan Documents operates or would
prospectively operate to invalidate this Agreement or any of the other Loan
Documents, then and in either of those events, at the option of Lender, such
provision or provisions only shall be deemed

 

 

PAGE 13

 



--------------------------------------------------------------------------------

null and void and shall not affect the validity of the remaining Obligations,
and the remaining provisions of the Loan Documents shall remain operative and in
full force and effect and shall in no way be affected, prejudiced or disturbed
thereby.

 

Section 8.6

Notices.

All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address set forth below (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile. Any Notice shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt; provided that
service of a Notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Agreement or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.

 

 

PAGE 14

 



--------------------------------------------------------------------------------

The addresses and fax numbers of Borrower are:

Knollwood Estates Operating Company LLC

c/o Sun Communities, Inc.

27777 Franklin Rd., Suite 200

Southfield, MI 48034

Fax Number: 248-208-2646

 

Sun River Ridge Limited Partnership

c/o Sun Communities, Inc.

27777 Franklin Rd., Suite 200

Southfield, MI 48034

Fax Number: 248-208-2646

 

Sun Countryside Gwinnett LLC

c/o Sun Communities, Inc.

27777 Franklin Rd., Suite 200

Southfield, MI 48034

Fax Number: 248-208-2646

 

With a copy to:

 

Richard A. Zussman, Esq.

Jaffe Raitt Heuer & Weiss PC

27777 Franklin Rd., Suite 2500

Southfield, MI 48034

 

The address and fax number of Lender are:

Bank of America, N.A.

Mail Code: MI8-900-04-20

2600 West Big Beaver Road

Troy, Michigan 48084

Attn: Scott McLean

Fax Number: (248) 822-5749

 

With a copy to:

 

Daniel C. Watson, Esq.

Dykema Gossett PLLC

400 Renaissance Center

Detroit, Michigan 48243

 

 

PAGE 15

 



--------------------------------------------------------------------------------

Section 8.7                               Permitted Successors and Assigns;
Disclosure of Information.

(a)        Each and every one of the covenants, terms, provisions and conditions
of this Agreement and the Loan Documents shall apply to, bind and inure to the
benefit of Borrower, its successors and those assigns of Borrower consented to
in writing by Lender, and shall apply to, bind and inure to the benefit of
Lender and the endorsees, transferees, successors and assigns of Lender, and all
Persons claiming under or through any of them.

(b)       Borrower agrees not to transfer, assign, pledge or hypothecate any
right or interest in any payment or advance due pursuant to this Agreement, or
any of the other benefits of this Agreement, without the prior written consent
of Lender, which consent may be withheld by Lender in its sole and absolute
discretion. Any such transfer, assignment, pledge or hypothecation made or
attempted by Borrower without the prior written consent of Lender shall be void
and of no effect. No consent by Lender to an assignment shall be deemed to be a
waiver of the requirement of prior written consent by Lender with respect to
each and every further assignment and as a condition precedent to the
effectiveness of such assignment.

(c)        Lender may sell or offer to sell the Loan or interests therein to one
or more assignees or participants. Borrower shall execute, acknowledge and
deliver any and all instruments reasonably requested by Lender in connection
therewith, and to the extent, if any, specified in any such assignment or
participation, such assignee(s) or participant(s) shall have the same rights and
benefits with respect to the Loan Documents as such Person(s) would have if such
Person(s) were Lender hereunder. No such assignment or participation shall
increase the Borrower’s Obligations nor decrease the Borrower’s rights or
benefits under the Loan Documents. Borrower shall not be obligated to reimburse
the Lender or any assignee(s) or participant(s) for any of their costs or
expenses in connection with any such assignment or participation. Lender may
disseminate any information it now has or hereafter obtains pertaining to the
Loan, including any security for the Loan, any credit or other information on
the Property (including environmental reports and assessments), Borrower or the
Guarantor, to any actual or prospective assignee or participant (provided that
such actual or prospective assignee or participant shall agree to treat all
financial information exchanged as confidential) to Lender’s Affiliates,
including Banc of America Securities LLC; to any regulatory body having
jurisdiction over Lender; or to any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and the
Loan.

 

Section 8.8

Modification; Waiver.

None of the terms or provisions of this Agreement may be changed, waived,
modified, discharged or terminated except by instrument in writing executed by
the party or parties against whom enforcement of the change, waiver,
modification, discharge or termination is asserted. None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.

 

Section 8.9

Third Parties; Benefit.

All conditions to the obligation of Lender to make advances hereunder are
imposed solely and exclusively for the benefit of Lender and its assigns and no
other Persons shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make advances in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be the beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender at any time in the sole and absolute exercise of its discretion. The
terms and provisions of this Agreement are for the benefit of the parties hereto
and, except as herein specifically provided, no other Person shall have any
right or cause of action on account thereof.

 

 

PAGE 16

 



--------------------------------------------------------------------------------

Section 8.10    Rules of Construction.

The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Agreement in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The captions and headings contained in this Agreement are included
herein for convenience of reference only and shall not be considered a part
hereof and are not in any way intended to define, limit or enlarge the terms
hereof. All references (a) made in the neuter, masculine or feminine gender
shall be deemed to have been made in all such genders, (b) made in the singular
or plural number shall be deemed to have been made, respectively, in the plural
or singular number as well, (c) to the Loan Documents are to the same as
extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, (d) to the Land or the Property shall
mean all or any portion of each of the foregoing, respectively, and (e) to
Articles, Sections and Schedules are to the respective Articles, Sections and
Schedules contained in this Agreement unless expressly indicated otherwise.

 

Section 8.11

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall together constitute one and the same instrument.

 

Section 8.12

Governing Law.

This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State.

 

Section 8.13

Time of Essence.

Time shall be of the essence for each and every provision of this Agreement of
which time is an element.

 

Section 8.14

Electronic Transmission of Data.

Lender and Borrower agree that certain data related to the Loan (including
confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet. This data
may be transmitted to, received from or circulated among agents and
representatives of Borrower and/or Lender and their Affiliates and other Persons
involved with the subject matter of this Agreement. Borrower acknowledges and
agrees that (a) there are risks associated with the use of electronic
transmission and that Lender does not control the method of transmittal or
service providers, (b) Lender has no obligation or responsibility whatsoever and
assumes no duty or obligation for the security, receipt or third party
interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Lender from any claim, damage or loss, including that
arising in whole or part from Lender’s strict liability or sole, comparative or
contributory negligence, which is related to the electronic transmission of
data.

 

Section 8.15

Dispute Resolution.

(a)         Arbitration. Except to the extent expressly provided below, any
Dispute shall, upon the request of either party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then-current
rules for arbitration of financial services disputes of AAA and the “Special
Rules” set forth below. In the event of any inconsistency, the Special Rules
shall control. The filing of a court action is not intended to constitute a
waiver of the right of Borrower or Lender, including the suing party, thereafter
to require submittal of the Dispute to arbitration. Any party to this Agreement
may bring an action, including a summary or expedited proceeding, to compel
arbitration of any Dispute in any court having jurisdiction over such action.
For the purposes of this Dispute Resolution Section only, the terms “party” and
“parties” shall include any parent corporation, subsidiary or Affiliate of
Lender involved in the servicing, management or administration of any obligation
described in or evidenced by this Agreement, together with the officers,
employees, successors and assigns of each of the foregoing.

 

 

PAGE 17

 



--------------------------------------------------------------------------------

 

(b)

Special Rules.

(i)        The arbitration shall be conducted in any U.S. state where real or
tangible personal property collateral is located, or if there is no such
collateral, in the City and County where Lender is located pursuant to its
address for notice purposes in this Agreement.

(ii)       The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer the arbitration, or if
AAA is unwilling or unable to enforce or legally precluded from enforcing any
and all provisions of this Dispute Resolution Section, then any party to this
Agreement may substitute another arbitration organization that has similar
procedures to AAA and that will observe and enforce any and all provisions of
this Dispute Resolution Section. All Disputes shall be determined by one
arbitrator; however, if the amount in controversy in a Dispute exceeds Five
Million Dollars ($5,000,000), upon the request of any party, the Dispute shall
be decided by three arbitrators (for purposes of this Agreement, referred to
collectively as the “arbitrator”).

(iii)      All arbitration hearings will be commenced within ninety (90) days of
the demand for arbitration and completed within ninety (90) days from the date
of commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

(iv)      The judgment and the award, if any, of the arbitrator shall be issued
within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.

(v)       The arbitrator will give effect to statutes of limitations and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or are barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

(vi)      Any dispute concerning this arbitration provision, including any such
dispute as to the validity or enforceability of this provision, or whether a
Dispute is arbitrable, shall be determined by the arbitrator; provided, however,
that the arbitrator shall not be permitted to vary the express provisions of
these Special Rules or the Reservations of Rights in subsection (c) below.

 

 

(vii)

The arbitrator shall have the power to award legal fees and costs pursuant to
the terms of this Agreement.

(viii)    The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.

(c)         Reservations of Rights. Nothing in this Agreement shall be deemed to
(i) limit the applicability of any otherwise applicable statutes of limitation
and any waivers contained in this Agreement, or (ii) apply to or limit the right
of Lender (A) to exercise self help remedies such as (but not limited to)
setoff, or (B) to foreclose judicially or nonjudicially against any real or
personal property collateral, or to exercise judicial or nonjudicial power of
sale rights, or (C) to obtain from a court provisional or ancillary remedies
such as (but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (iii) apply to or limit the
right of either party to pursue rights against a party to this Agreement in a
third-party proceeding in any action brought in a state, federal or
international court, tribunal or hearing body (including actions in specialty
courts, such as bankruptcy and patent courts). Lender may exercise the rights
set forth in clauses (ii) (A) through (C), inclusive, and either party may
exercise the rights set forth in clause (iii), before, during or after the
pendency of any arbitration proceeding brought pursuant to this Agreement.
Neither the exercise of self help remedies nor the institution or maintenance of
an action for foreclosure or provisional or ancillary remedies shall constitute
a waiver of the right of any party, including the claimant in any such action,
to arbitrate the merits of the Dispute occasioning resort to such remedies. No
provision in the Loan Documents regarding submission to jurisdiction and/or
venue in any court is intended or shall be construed to be in derogation of the
provisions in any Loan Document for arbitration of any Dispute.

 

 

PAGE 18

 



--------------------------------------------------------------------------------

 

(d)        Conflicting Provisions for Dispute Resolution. If there is any
conflict between the terms, conditions and provisions of this Section and those
of any other provision or agreement for arbitration or dispute resolution, the
terms, conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

 

(e)         Jury Trial Waiver in Arbitration. By agreeing to this Section, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Dispute.

 

 

Section 8.16

Forum.

Borrower hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the jurisdiction of any state court or any United
States federal court sitting in the State specified in the governing law section
of this Agreement over any Dispute and to the jurisdiction of any state court or
any United States federal court sitting in the state in which any of the
Property is located in connection with the enforcement of the Collateral
Instruments. Borrower hereby irrevocably waives, to the fullest extent permitted
by Law, any objection that Borrower may now or hereafter have to the laying of
venue in any such court and any claim that any such court is an inconvenient
forum. Borrower hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable law, all service of process in
any such suit, action or proceeding in any state court or any United States
federal court sitting in the state specified in the governing law section of
this Agreement may be made by certified or registered mail, return receipt
requested, directed to Borrower at its address for notice set forth in this
Agreement, or at a subsequent address of which Lender received actual notice
from Borrower in accordance with the notice section of this Agreement, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of Lender to serve process in
any manner permitted by Law or limit the right of Lender to bring proceedings
against Borrower in any other court or jurisdiction.

 

 

Section 8.17

WAIVER OF JURY TRIAL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
“DISPUTE” (FOR PURPOSES OF THIS SECTION, AS DEFINED IN SCHEDULE 1) AS SET FORTH
IN THIS AGREEMENT, TO THE EXTENT ANY “DISPUTE” IS NOT SUBMITTED TO ARBITRATION
OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT
ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, BORROWER AND LENDER WAIVE TRIAL BY
JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.” THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND
BORROWER AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. BORROWER AND LENDER
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. BORROWER FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

 

Section 8.18

USA Patriot Act Notice.

Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), Lender is required to obtain, verify and record information that
identifies

 

 

PAGE 19

 



--------------------------------------------------------------------------------

Borrower, which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Act.

 

 

Section 8.19

Entire Agreement.

The Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Loan, and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect to the matters addressed in the Loan
Documents. In particular, and without limitation, the terms of any commitment by
Lender to make the Loan are merged into the Loan Documents. Except as
incorporated in writing into the Loan Documents, there are no representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents. If there is any conflict
between the terms, conditions and provisions of this Agreement and those of any
other instrument or agreement, including any other Loan Document, the terms,
conditions and provisions of this Agreement shall prevail.

[SIGNATURE PAGES FOLLOW]

 

 

PAGE 20

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the date first above written.

 

BORROWER:

Knollwood Estates Operating Company LLC

 

By:

Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:

Sole Member

By:

Sun Communities, Inc., a Maryland corporation

Title:

General Partner

 

By:


/s/ Jonathon M. Colman

 

Name:

Jonathan M. Colman

 

Title:

Executive Vice President

 

Sun River Ridge Limited Partnership

By:

River Ridge Investments LLC, a Michigan limited liability company

Title:

General Partner

By:

Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:

Sole member

By:

Sun Communities, Inc., a Maryland corporation

Title:

General Partner

 

By:


/s/ Jonathon M. Colman

 

Name:

Jonathan M. Colman

 

Title:

Executive Vice President

 

Sun Countryside Gwinnett LLC

By:

Sun QRS Countryside, Inc., a Michigan corporation

Title:

Manager

 

By:


/s/ Jonathon M. Colman

 

Name:

Jonathan M. Colman

 

Title:

Executive Vice President

 

LENDER:

Bank of America, N.A.

 

By:


/s/ Scott McLean

 

Name:

Scott McLean

 

Title:

Vice President

 



 

PAGE 21

 



--------------------------------------------------------------------------------

Schedule 1

Definitions

Unless the context otherwise specifies or requires, the following terms shall
have the meanings herein specified, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:

“AAA” means the American Arbitration Association, or any successor thereof.

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Actual Operating Revenue” means, with respect to any period of time, all
income, computed on an annualized basis in accordance with generally accepted
accounting principles, collected from the ownership and operation of the
Property from whatever source (other than any source affiliated with Borrower or
the Guarantor), including Rents, utility charges, escalations, forfeited
security deposits, interest on credit accounts, service fees or charges, license
fees, parking fees, and other required pass-throughs, but excluding sales, use
and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, refunds from tenants, uncollectible
accounts, sales of furniture, fixtures and equipment, interest income,
Condemnation Awards, Insurance Proceeds (other than business interruption or
other loss of income insurance), unforfeited security deposits, utility and
other similar deposits, income from tenants not paying rent, income from tenants
in bankruptcy, and non-recurring or extraordinary income, including lease
termination payments. Actual Operating Revenue shall be net of rent concessions
and credits.

“Adjusted EBITDA” means such term as defined in the Credit Agreement, as it may
be amended or modified.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Approved Manager” means Borrower or any Affiliate of Borrower or Guarantor or
any other reputable and creditworthy property manager, subject to the prior
approval of Lender, not to be unreasonably withheld, with a portfolio of
properties comparable to the Property under active management.

“Authorized Signer” means any signer of this Agreement, acting alone, or any
other representative of Borrower duly designated and authorized by Borrower to
sign draw requests in a writing addressed to Lender.

“Banking Day” means any day that is not a Saturday, Sunday or banking holiday in
the State.

“Borrower’s Deposit Account” means an account established with Lender pursuant
to the terms of Section 4.6.

“Calculation Period” means the twelve (12) month period ending on any
Determination Date.

“Casualty” means any act or occurrence of any kind or nature that results in
material damage, loss or destruction to the Property.

“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including reasonable fees, costs and expenses of attorneys, consultants,
contractors and experts.

“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Collateral
Instruments.

“Code” means the Internal Revenue Code of 1986, as amended.

 

 

PAGE 22

 



--------------------------------------------------------------------------------

“Collateral Instruments” means, collectively: (i) the Mortgage of even date
herewith given by Knollwood Estates Operating Company LLC to Lender to secure
the Obligations, (ii) the Deed to Secure Debt of even date herewith given by Sun
Countryside Gwinnett LLC to Lender to secure the Obligations, and (iii) the Deed
of Trust of even date herewith given by Sun River Ridge Limited Partnership to
Lender to secure the Obligations, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.

“Computation Period” means such term as defined in the Credit Agreement, as it
may be amended or modified.

“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.

“Credit Agreement” means the Credit Agreement, dated as of September 30, 2004,
as amended, among the Guarantor, Sun Communities, Inc., the various financial
institutions party thereto, as Lenders, and the Lender, as Administrative Agent,
as it may be amended or modified.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise,
“Controlling” or “Controlled” have meanings correlative thereto.

“Debt Service” means the sum of twelve monthly principal and interest payments
each in the amount that would be necessary to amortize the principal balance
outstanding on the Loan as of the applicable Determination Date over a 30-year
amortization period with interest at the greater of: (1) the interest rate
actually in effect under the Note as of the Determination Date, or (2) Eight
percent (8.00%) per annum.

“Debt Service Coverage Ratio” means, as of any Determination Date, for the
applicable Calculation Period the ratio, as determined by Lender, of Net
Operating Income to Debt Service.

“Default” means an event or circumstance that, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.

“Determination Date” means the last day of any fiscal quarter as of which Lender
makes a determination regarding Borrower’s satisfaction or failure to satisfy
the Debt Service Coverage Ratio as described herein.

“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).

“Environmental Agreement” means, collectively, the Environmental Indemnification
and Release Agreements of even date herewith by and between Borrower and Lender
pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” means any event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

 

 

PAGE 23

 



--------------------------------------------------------------------------------

“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Lender in making, funding, administering or modifying the Loan, in
negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in the Collateral Instruments
or any of the other Loan Documents, including reasonable attorneys’ fees, court
costs, receiver’s fees, management fees and costs incurred in the repair,
maintenance and operation of, or taking possession of, or selling, the Property.

“Fixed Charges” means such term as defined in the Credit Agreement, as it may be
amended or modified.

“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

“Guarantor” means Sun Communities Operating Limited Partnership and its
successors and assigns.

“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

“Land” means the land described in and encumbered by the Collateral Instruments.

“Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.

“Loan” means the loan from Lender to Borrower, the repayment obligations in
connection with which are evidenced by the Note.

“Loan Amount” means Eighteen Million Five Hundred Forty One Thousand Two Hundred
Fifty and No/100 Dollars ($18,541,250.00).

“Loan Documents” means this Agreement, the Note, the Collateral Instruments, the
Environmental Agreement, the Guaranty, any Swap Contract, and any and all other
documents which Borrower or Guarantor have executed and delivered, or may
hereafter execute and deliver, to evidence, secure or guarantee the Obligations,
or any part thereof, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

“Net Operating Income” means, with respect to any period of time, the amount
obtained by subtracting Operating Expenses from Actual Operating Revenue, as
such amount may be adjusted by Lender in its reasonable discretion based on
Lender’s customary underwriting standards, including adjustments for vacancy
allowance and other concessions, less a capital expenditure reserve equal to $50
for each pad in the Property. As used herein, “vacancy allowance” means an
allowance for reductions in potential income attributable to vacancies, tenant
turnover, and nonpayment of rent.

“Net Proceeds,” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys’ fees, incurred in the
collection of such gross proceeds.

 

 

PAGE 24

 



--------------------------------------------------------------------------------

“Note” means the Promissory Note of even date herewith, in an amount equal to
the Loan Amount, made by Borrower to the order of Lender, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.

“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.6 of this Agreement.

“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Lender arising pursuant to, or on account of, the provisions of this
Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under the Collateral Instruments or any of the other Loan Documents, together
with interest thereon as provided in the Collateral Instruments or such Loan
Document; (c) to pay and perform all obligations of Borrower under any Swap
Contract; and (d) to perform, observe and comply with all of the terms,
covenants and conditions, expressed or implied, which Borrower is required to
perform, observe or comply with pursuant to the terms of this Agreement, the
Collateral Instruments or any of the other Loan Documents.

“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on an annualized basis in accordance
with generally accepted accounting principles, of whatever kind relating to the
ownership, operation, maintenance or management of the Property, including
utilities, ordinary repairs and maintenance, insurance premiums, ground rents,
if any, license fees, Taxes, advertising expenses, payroll and related taxes,
management fees equal to the greater of 3% of Actual Operating Revenue or the
management fees actually paid under any management agreement and operational
equipment or other lease payments, but specifically excluding depreciation and
amortization, income taxes, debt service on the Loan, and any item of expense
that would otherwise be covered by the provisions hereof but which is paid by
any tenant under such tenant’s Lease or other agreement.

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

“Property” means, collectively, the real and personal property conveyed and
encumbered by the Collateral Instruments.

“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property or any part thereof, or arising from
the use or enjoyment of the Property or any part thereof, including all such
amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within the Property or any part thereof.

“State” means the State of Michigan.

“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and Borrower, together with any related schedule and confirmation,
as amended, supplemented, superseded or replaced from time to time.

“Swap Counterparty” means Lender or an Affiliate of Lender, in its capacity as
counterparty under any Swap Contract.

“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or
anytime after the date hereof between Swap Counterparty and Borrower so long as
a writing, such as a Swap Contract, evidences the parties’ intent that such
obligations shall be secured by the Collateral Instruments in connection with
the Loan.

 

 

PAGE 25

 



--------------------------------------------------------------------------------

“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any communities
facilities or other private district on Borrower or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits, but excluding Lender’s income taxes.

“Total Leverage Ratio” means such term as defined in the Credit Agreement, as it
may be amended or modified.

“Transition Date” means the earlier of the following two dates: (a) the date on
which the indebtedness and obligations under the Loan have been paid, performed
and finally discharged in full (without possibility for disgorgement), and the
Collateral Instruments have been released; or (b) the date on which the lien of
the Collateral Instruments is fully and finally foreclosed or a conveyance by
deed in lieu of such foreclosure is fully and finally effective and possession
of the Property has been given to and accepted by Lender or any other purchaser
or grantee free of occupancy and claims to occupancy by Borrower and its heirs,
devisees, representatives, successors and assigns or Lender otherwise has the
control of the Property; provided that, if such payment, performance, release,
foreclosure or conveyance is challenged, other than by the Lender, it agents,
affiliates or employees, in bankruptcy proceedings or otherwise, the Transition
Date shall be deemed not to have occurred until such challenge is validly
released, dismissed with prejudice or otherwise barred by law from further
assertion.

 

 

PAGE 26

 



--------------------------------------------------------------------------------

Schedule 2

Leasing and Tenant Matters

 

1.

Representations and Warranties of Borrower Regarding Leases.

Borrower represents and warrants that Borrower has delivered to Lender
Borrower’s standard form of tenant lease, together with an accurate and complete
rent roll for the Property, and no Lease reflected on the rent roll contains any
option or right of first refusal to purchase all or any substantial portion of
the Property or any present or future interest therein.

 

2.

Covenants of Borrower Regarding Leases and Rents.

Borrower covenants that, except in the ordinary course of business, Borrower (a)
will observe and perform all of the obligations imposed upon the landlord in the
Leases and will not do or permit to be done anything to impair the security
thereof; (b) will use its best efforts to enforce or secure, or cause to be
enforced or secured, the performance of each and every obligation and
undertaking of the respective tenants under the Leases and will appear in and
defend, at Borrower’s sole cost and expense, any action or proceeding arising
under, or in any manner connected with, the Leases; (c) will not collect any of
the Rents in advance of the time when the same become due under the terms of the
Leases; (d) will not discount any future accruing Rents; (e) without the prior
written consent of Lender, will not execute any assignment of the Leases or the
Rents; and (f) will execute and deliver, at the request of Lender, all such
assignments of the Leases and Rents in favor of Lender as Lender may from time
to time reasonably require so long as they do not increase the obligations of
the Borrower or reduce the benefits to the Borrower under the Loan Documents.

 

3.

Leasing Guidelines.

Borrower shall not enter into any Lease of space in the Property unless approved
or deemed approved by Lender prior to execution. Borrower’s standard form of
tenant lease has been approved by Lender. Lender shall be “deemed” to have
approved any Lease that: (a) is on the standard form lease approved by Lender;
(b) is entered into in the ordinary course of business with a bona fide
unrelated third party tenant, and Borrower, acting in good faith and exercising
due diligence; (c) reflects an arm’s length transaction; and (d) contains no
option or right of first refusal to purchase all or any substantial portion of
the Property or any present or future interest therein.

 

4.

Delivery of Leasing Information and Documents.

From time to time upon Lender’s request, Borrower shall promptly deliver to
Lender a complete rent roll of the Property in such detail as Lender may
reasonably require, together with such operating statements and leasing
schedules and reports as Lender may reasonably require.

 

 

PAGE 27

 



--------------------------------------------------------------------------------

Schedule 3

Swap Contracts

 

1.         Swap Documentation. Within the timeframes required by Lender and Swap
Counterparty, Borrower shall deliver to Swap Counterparty the following
documents and other items, executed and acknowledged as appropriate, all in form
and substance reasonably satisfactory to Lender and Swap Counterparty:
(a) Master Agreement in the form published by the International Swaps and
Derivatives Association, Inc. and related schedule in the form agreed upon
between Borrower and Swap Counterparty; (b) a confirmation under the foregoing,
if applicable; (c) the Guaranty; (d) if Borrower is anything other than a
natural person, evidence of due authorization to enter into transactions under
the foregoing Swap Contract with Swap Counterparty, together with evidence of
due authorization and execution of any Swap Contract; and such other title
endorsements, documents, instruments and agreements as Lender and Swap
Counterparty may reasonably require to evidence satisfaction of the conditions
set forth in this Section 1 of Schedule 3.

 

2.         Conveyance and Security Interest. To secure Borrower’s Obligations,
Borrower hereby transfers, assigns and transfers to Lender, and grants to Lender
a security interest in, all of Borrower’s right, title and interest, but not its
obligations, duties or liabilities for any breach, in, under and to the Swap
Contract, any and all amounts received by Borrower in connection therewith or to
which Borrower is entitled thereunder, and all proceeds of the foregoing.

 

3.         Cross-Default. It shall be an Event of Default under this Agreement
if any Event of Default occurs as defined under any Swap Contract as to which
Borrower is the Defaulting Party, or if any Termination Event occurs under any
Swap Contract as to which Borrower is an Affected Party. As used in this
Section, the terms “Defaulting Party,” “Termination Event” and “Affected Party”
have the meanings ascribed to them in the Swap Contract.

 

4.         Remedies; Cure Rights. In addition to any and all other remedies to
which Lender and Swap Counterparty are entitled at law or in equity, Swap
Counterparty shall have the right, to the extent so provided in any Swap
Contract or any Master Agreement relating thereto, (a) to declare an event of
default, termination event or other similar event thereunder and to designate an
Early Termination Date as defined under the Master Agreement, and (b) to
determine net termination amounts in accordance with the Swap Contract and to
setoff amounts between Swap Contracts. Lender shall have the right at any time
(but shall have no obligation) to take in its name or in the name of Borrower
such action as Lender may at any time determine to be necessary or advisable to
cure any default under any Swap Contract or to protect the rights of Borrower or
Swap Counterparty thereunder; provided, however, that before the occurrence of
an Event of Default under this Agreement, Lender shall give prior written notice
to Borrower before taking any such action. For this purpose, Borrower hereby
constitutes Lender its true and lawful attorney-in-fact with full power of
substitution, which power of attorney is coupled with an interest and
irrevocable, to exercise, at the election of Lender, any and all rights and
remedies of Borrower under the Swap Contract, including making any payments
thereunder and consummating any transactions contemplated thereby, and to take
any action that Lender may deem proper in order to collect, assert or enforce
any claim, right or title, in and to the Swap Contract hereby assigned and
conveyed, and generally to take any and all such action in relation thereto as
Lender shall deem advisable. Lender shall not incur any liability if any action
so taken by Lender or on its behalf shall prove to be inadequate or invalid.
Borrower expressly understands and agrees that Lender is not hereby assuming any
duties or obligations of Borrower to make payments to Swap Counterparty under
any Swap Contract or under any other Loan Document. Such payment duties and
obligations remain the responsibility of Borrower notwithstanding any language
in this Agreement.

 

 

 

 

PAGE 28

 



 